Case 2:21-cr-14017-AMC Document 38 Entered on FLSD Docket 08/13/2021 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

FORT PIERCE DIVISION
UNITED STATES OF AMERICA, Case No.: 2:21-cr-14017~AMC
Plaintiff,
Vv.
RONELL BRYANT III,
Defendant.

MR. BRYANT’S WAIVER OF SPEEDY TRIAL
After consultation with his undersigned counsel, the Defendant, Roneil
Bryant, hereby voluntarily and knowingly waives his right to a speedy trial under

18 U.S.C. § 3161 et seq., and the Sixth Amendment of the U.S. Constitution. This

is a waiver of Mr. Bryant's speedy trial rights from September 13, 2021 through

October 31, 2021.

rewire alist

RONELL BRYANT DATE a

 

Dated this 13th of August 2021.
Respectfully Submitted,

Florida Bar No. 44790
Pittaway Law, PLLC

133 S 2nd Street, Ste 101
Fort Pierce, FL 34950
Case 2:21-cr-14017-AMC Document 38 Entered on FLSD Docket 08/13/2021 Page 2 of 2

Phone: 772-494-1821
Fax: 407-674-2524
Lydia@PittawayLaw.us

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which will send an electronic
notice of filing to all parties of record.

Dated this 13th of August 2021 .

/s/ Lydia Pittaway
Florida Bar No.: 44790
